DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.

Response to Arguments
Applicant’s arguments, see remarks, filed 10/26/2020, with respect to the rejection(s) of claim(s) 1-9 under White have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of BAKSHI (US 2016/0364716)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over BAKSHI (US 2016/0364716) in view of Aaron et al (US 20080164308)


Re claim 1: 
BAKISHI discloses a method, comprising: 
[1]	receiving, by a computing platform, an indication of a user transaction, wherein the indication of the user transaction is transmitted from a financial institution, the indication of the user transaction comprising a textual description and time of the user transaction; [¶0003-  for online user credit card credentials can be sent  via text message to the mobile terminal, e.g., a mobile phone that has been pre-registered as a mobile device with a card; 0038-mobile terminal registration provides allows mobile terminal to be alerted to a message]
[2]	parsing the textual description to extract information indicative of an extracted location of the user transaction; [see ¶0023-¶0024,¶0026,  ¶0029,  ¶0034]
[3]	identifying a mobile computing device associated with an authorized user, wherein the authorized user and the mobile computing device are further associated with the user transaction event [¶0017, ¶0021, ¶0023] 
[4]	transmitting, by the computing platform, a location request to the mobile computing device, wherein the location request is transmitted in response to the computing platform receiving the indication of the user transaction; [¶0016-¶0017, ¶0021, ¶0023]
 [6]	retrieving, from a location database, a list of potential transaction event locations, wherein the potential transaction event locations are within a predetermined distance of the location of the mobile computing device at the time of the user transaction; [¶0016- e.g.,  a car service may want its drivers to confirm how may registered customers are within a certain distance from them]
[7]	retrieving, from a user transaction database, a stored list of descriptions of past user transactions events at the potential transaction event locations; (FIG. 5) [¶0016; ¶0041 ]
[8]	generating a score for each potential transaction event location based at least partly on the textual similarity of the past user transaction event descriptions and the extracted information indicative of the extracted location of the user transaction event; [¶0014- reference number used to designate identical elements that are common between figures]
[9]	identifying the location of the user transaction event, wherein the location of the user transaction event is the potential transaction event location having the highest score above a minimum score threshold; [¶0016- proximity threshold is the location of the second mobile device  within the threshold of the first mobile user device].

	Bakshi discloses, receiving, by the computing platform, a response from the mobile computing device, wherein the response comprises a location of the mobile computing device around the time of the user transaction event[¶0016-¶0017], but fails to disclose that the location of the mobile computing device comprises a latitude and a longitude. The use of longitude and latitude designations has been a notoriously old and well known tool to determine the location of something. Aaron describes converting an address by a server into longitude and latitude information to locate a where a cardholder may initiate remote credit transactions [see Aaron, 9:67-10:7].
	Since Bakshi determines maximum allowable distance/radius or proximity  from a specific location for a mobile subscriber terminal location perform a transaction [see Bakshi abstract, ¶0004 –determination of current location of the card user’s mobile describer terminal can be a completely automated process..;  ¶0016], it would have been obvious before the effective filing date of Bakshi to have employed the notoriously longitude and latitude information as enunciated in Aaron into Bakshi, being within the capabilities of one of ordinary skill in the art to locate the mobile subscriber terminal to provide Bakshi’s invention with the predictable result of inquiring the mobile communication device within a certain distance (proximity threshold) from another mobile communication device as required by Bakshi [see 0016].


Re claim 2: 
wherein the receiving, by the computing platform and from the mobile computing device, a response from the mobile computing device, wherein the response comprises a location of the mobile computing device around the time of the user transaction a location of the mobile computing device around the time of the event comprises[0016-0017, 0027]: in response to receiving the indication of the event, transmitting, by the computing platform and to the mobile computing device, an instruction to transmit the location of the mobile computing device to the computing platform [0027]-[0028]; and receiving, by the computing platform and from the mobile computing device, the location of the mobile computing device. wherein the computing platform is further configured to: identify a current location of the mobile computing device, the current location associated with a past transaction location; retrieve, 

Re claim 3:
wherein the receiving, by the computing platform and from the mobile computing device, a response from the mobile computing device, wherein the response comprises a location of the mobile computing device around the time of the user transaction event comprises: receiving, by the computing platform and from the mobile computing device, a timestamped location log for a period of time including the time of the user transaction event; identifying a log entry of the timestamped location log that is closest in time to the time of the user transaction event; and determining the location of the mobile computing device around the time of the user transaction event to be the location associated with the log entry [¶0047]

Re claim 4:
further comprising: 
identifying a second mobile computing device associated with a second authorized user, wherein the second authorized user and the second mobile computing device are further associated with the user transaction event;
 receiving, by the computing platform and from the second mobile computing device, a response from the second mobile computing device, wherein the response comprises a location of the second mobile computing device around the time of the user transaction event;
 determining a first distance between the mobile computing device around the time of the user transaction event and the identified location of the user transaction event;
 determining a second distance between the second mobile computing device around the time of the user transaction event and the identified location of the user transaction event;
 comparing the first distance with the second distance; based on the comparing, determining that the first distance is less than the second distance; and 


Re claim 5:
transmitting, from the computing platform and to the second mobile computing device, the instruction, wherein receiving the instruction by the second mobile computing device causes the second mobile computing device to display a notification including at least some information contained in the instruction. [0016]

6. (Canceled).

Re claim 7.
 wherein identifying the location of the user transaction event further comprises: comparing the extracted information indicative of location of the user transaction event with metadata related to the potential transaction event locations; and selecting the potential transaction event location with the metadata that most closely matches the extracted information indicative of extracted location of the user transaction event.[0016-wherein a dating service may want to confirm how many other registered customers who have compatible interests within a certain distance]

Re claim 8:
 	further comprising: measuring a distance between the identified location of the user transaction event and the location of the mobile computing device around the time of the user transaction event; and determining that the distance is greater than a threshold distance, wherein the instruction further includes an indication that the user transaction event likely was not authorized by the authorized user.[¶0016]

Re claim 9:  
further comprising: searching an the user transaction event database for user transaction event metadata related to the indication of the user transaction event, wherein the instruction further includes the user transaction event metadata.[¶0047]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL S. FELTEN
Examiner
Art Unit 3692



/DANIEL S FELTEN/Primary Examiner, Art Unit 3692